Citation Nr: 0103384	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  00-00 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the character of the discharge of the appellant's 
spouse from military service constitutes a bar to Department 
of Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The appellant's spouse had active military service from April 
1960 to December 1967.  He was issued an undesirable 
discharge in December 1967 by reason of prolonged 
unauthorized absence for one year or more.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained in 
accordance with the Veterans Claims Assistance Act of 2000.

2.  The active military service of the appellant's spouse was 
terminated in December 1967 by undesirable discharge based on 
his status as a deserter, resulting in a prolonged 
unauthorized absence of one year or more.  

3.  During his service, the appellant's spouse was given non-
judicial punishment (NJP) for 11 hours of unauthorized 
absence in April 1961, and again for 1 hour and 20 minutes of 
unauthorized absence in July 1961.  

4.  During his service, the appellant's spouse was given a 
special court martial (SPCM) for two months of unauthorized 
absence and was confined to hard labor for four months and 
forfeited $75.00 for four months.  

5.  The appellant's spouse was not insane at the time of 
commission of the prolonged unauthorized absence leading to 
his undesirable discharge.  


CONCLUSION OF LAW

The character of discharge from service constitutes a bar to 
the receipt of VA benefits.  38 U.S.C.A. §§ 101(2), 5303 
(West 1991); 38 C.F.R. § 3.12 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records document treatment of various medical 
conditions, but do not document any references to any 
psychiatric complaints or diagnoses.  

Service personnel records document multiple infractions for 
which the appellant's spouse was punished prior to discharge.  
He was given NJP for 11 hours of unauthorized absence in 
April 1961, and another NJP of 1 hour and 20 minutes of 
unauthorized absence in July 1961.  In November 1964 he was 
given a SPCM for two months of unauthorized absence and was 
confined to hard labor (CHL) for four months and forfeited 
$75.00 for four months.

In June 1966 the appellant's spouse was declared a deserter 
since May 27, 1966.  It was noted that his intention to 
desert was established, as a fellow steward revealed under 
interrogation that the appellant's spouse had made a 
statement that he was going to get out of the Navy and that 
he did not care how he did it.  

In December 1967 the appellant's spouse was notified that he 
was being given an undesirable discharge in view of his long 
absence from naval service since May 1966.  

The record of discharge notes that the appellant's spouse was 
discharged in December 1967 due to prolonged unauthorized 
absence of one year or more.  

In November 1997 the appellant's spouse applied for 
nonservice-connected pension benefits claiming that he was 
unemployable due to heart disease, hypertension, weak lungs, 
asthma, arthritis, general body weakness, poor vision, poor 
hearing, nervousness, diabetes, and other disabilities.  

With respect to his discharge, the appellant's spouse 
reported that he had thought that his contract with the Navy 
had ended in May 1966, and that he was therefore not aware 
that he was leaving without authorization or deserting in May 
1966.  

The appellant's spouse passed away in December 1997.  

In February 1998 the appellant submitted a claim for 
dependency and indemnity compensation (DIC) benefits.  

In an April 1998 letter, the appellant contended that her 
husband's discharge should not be considered dishonorable for 
VA purposes because there were no Court Martials on his 
discharge; that he was unaware that he had gone on 
unauthorized leave (AWOL) due to his belief that he had 
already completed his term of service in May 1966; his 
service was characterized by wartime service; and because, 
excluding the alleged AWOL period, he rendered honest and 
dedicated service, with no single record of misbehavior and 
was never subjected to any disciplinary measure during the 
period of his service.  


In June 1999 the RO received a VA Form 21-4142 from the 
appellant which indicated that her husband had received 
treatment from Dr. JPT.  Submitted with this form is a June 
1999 letter from Dr. JPT.  In this letter, Dr. JPT stated 
that he had been treating the appellant's husband since 1983 
for a chronic psychotic disorder characterized by fluctuating 
moods and bouts of depression and paranoia and that such 
symptoms resulted in him being hardly able to follow 
instructions given to him.  

Dr. JPT indicated that several records of such treatment had 
been made, but specified that they had been destroyed by 
floods secondary to the eruption of Mt. Pinatubo.  

In September 1999 the RO determined that the appellant's 
spouse was not insane at the time of the commission of the 
offense leading to his undesirable discharge.  

In her December 1999 substantive appeal, the appellant 
repeated many of the contentions she had already made with 
respect to her husband's discharge.  She also indicated that 
he was suffering from nervousness at the time of his 
discharge, had unfounded worries about his family, and that 
he did not want to be separated from them.  


Criteria

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay DIC benefits to such veteran's surviving spouse, 
children, and parents.  38 U.S.C.A. § 1310 (West 1991).  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991);  38 C.F.R. 
§ 3.1(d) (2000).  

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  A discharge under honorable 
conditions is binding on the Department of Veterans Affairs 
as to character of discharge.  38 C.F.R. § 3.12(a).  

A discharge or release from service under certain conditions 
is considered to have been issued under dishonorable 
conditions unless it is found that the person was insane at 
the time of commission of the offenses causing such release 
or discharge.  38 C.F.R. § 3.12(b).  

Types of discharge deemed dishonorable for VA purposes 
include, in pertinent part, a discharge as a deserter 
(38 C.F.R. § 3.12(c)), and a discharge under other than 
honorable conditions, if it is determined that such a 
discharge was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  
38 C.F.R. § 3.12(d)(4).  

Analysis

The Board notes at the outset that the only applicable 
discharge conditions of 38 C.F.R. § 3.12 applicable to this 
case appear to be section 3.12(c)(4) for discharge as a 
deserter, and section 3.12(d)(4) for an other than honorable 
discharge due to willful and misconduct.  

While the record establishes that the appellant's spouse was 
discharged due to a prolonged, unauthorized absence of a year 
or more, the Board stresses that 38 C.F.R. § 3.12(c)(6) is 
not for application in this case.  This section applies to 
discharge by reason of a discharge under other than honorable 
conditions issued as a result of AWOL for a continuous period 
of at least 180 days.  

However, it does not apply in this case because this section 
only applies to Vietnam era veterans who had deserted (as 
indicated by an AWOL status of 180 days or more) and, 
therefore, had received other than honorable discharges or 
worse, but who subsequently had their original discharges 
upgraded under the amnesty programs listed under 38 C.F.R. 
§ 3.12(h).  38 C.F.R. § 3.12(c)(4); see Winter v. Principi, 
4 Vet. App. 29, 31 (1993).  There is no record of the 
appellant's husband's discharge status being upgraded under 
one of these programs.  Therefore, section 3.12(c)(6) has no 
application to the issue at hand.  Id.  

As was stated above, the appellant's spouse was issued an 
undesirable discharge due to a prolonged and unauthorized 
absence of more than one year.  

In June 1966 the appellant's husband was declared a deserter.  
38 C.F.R. § 3.12 offers no mitigating circumstances for a 
discharge as a deserter.  It simply mandates without 
exception that benefits are not payable to an individual who 
was discharged as a deserter.  38 C.F.R. § 3.12(c)(4).  

In this case it appears that the appellant's husband was 
discharged based on his status as a deserter which he was 
declared to be in June 1966.  However, the discharge report 
indicates that the discharge was due to a prolonged 
unauthorized absence, and did not specify that it was based 
on his status as a deserter.  

Nonetheless, even if it is assumed that the record does not 
clearly establish that appellant's husband was discharged for 
being a deserter, the record clearly demonstrates that his 
prolonged unauthorized absence of more than one year 
constituted willful and persistent misconduct, and was 
therefore dishonorable for VA purposes.  38 C.F.R. 
§ 3.12(d)(4).  

The appellant contends that her husband's discharge should 
not be considered dishonorable because there was no Court 
Martial proceeding pertaining to her husband's discharge; he 
only left the Navy because he thought he had completed his 
required service; he had wartime service; and because, 
excluding the unauthorized absence for which he was 
discharged, his service was honest and dedicated and he was 
never subjected to any other disciplinary action during his 
entire period of service.  

Under 38 C.F.R. § 3.12(d)(4), a minor offense will not be 
considered willful and persistent misconduct if service was 
otherwise faithful, honest, and meritorious.  

The Board is of the opinion that the exception provided under 
section 3.12(d)(4) does not apply in this case because (1) 
the appellant's spouse's offense leading to discharge was not 
minor, and (2) even if it were minor, his service was not 
otherwise faithful, honest, and meritorious.  

The appellant's husband was discharged due to a prolonged, 
unauthorized absence for more than one year, dating from May 
1966 until discharge in December 1967.  The Board is of the 
opinion that such a lengthy unauthorized absence, even in the 
absence of other offenses, is the type of offense that would 
interfere with military duties, indeed preclude their 
performance (as it was in this case for more than one year), 
and thus cannot not constitute a minor offense.  See Winter, 
supra.  

Therefore, the minor offense exception is not for application 
in this instance, and the appellant's claim that her 
husband's service was otherwise honest, faithful, and 
meritorious could therefore not be applied.  See 38 C.F.R. 
§ 3.12(d)(4); Struck v. Brown, 9 Vet. App. 145, 153 (1996); 
Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. 
Brown, 6 Vet. App. 450, 452-453 (1994).  

Even if it were presumed that the minor offense exception was 
for application, the Board notes that, contrary to the 
appellant's contention, her husband's service documents 
multiple other unauthorized absences, two which resulted in 
NJP, and a third, unauthorized absence of two months that 
resulted in a SPCM with a punishment of CHL for four months.  
Therefore, the record does not establish that the appellant's 
husband's service was characterized by service that was 
otherwise honest, faithful, and meritorious.  

As was stated previously a discharge or release from service 
under certain conditions is considered to have been issued 
under dishonorable conditions unless it is found that the 
person was insane at the time of commission of the offenses 
causing such release or discharge.  38 C.F.R. § 3.12(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (2000).

38 C.F.R. § 3.354(a) must be interpreted in light of the 
commonly accepted definition of "insanity."  VAOPGCPREC 20-
97 (citing to Black's Law Dictionary and Dorland's 
Illustrated Medical Dictionary).  

Neither the appellant nor her husband have ever specifically 
contended that the husband was insane at the time of the 
commission of the offense that lead to his discharge.  While 
there are references to nervousness, and the appellant has 
recently contended that her husband suffered from nervousness 
in the service and that this resulted in him having unfounded 
worries about his family and being separated from them, no 
contention has been made that he was actually insane at the 
time of the acts leading to his discharge.  

Nonetheless, the RO developed the claim for a determination 
on the appellant's spouse's sanity at the time of the 
commission of the offense leading to discharge.  

When a rating agency is concerned with determining whether an 
appellant was insane at the time he committed an offense 
leading to discharge, it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in section 3.354(a).  38 C.F.R. 
§ 3.354(b) (emphasis added).  

Pursuant to 38 C.F.R. § 3.354(b), the RO obtained the service 
medical records of the appellant's husband, and in June 1999, 
sent a notice to the appellant asking her to submit or 
identify evidence establishing that her husband was insane at 
the time of discharge from service.  

In response, the appellant submitted an authorization for the 
release of records from Dr. JPT.  She also submitted a June 
1999 statement from Dr. JPT, who stated that he had treated 
the appellant's husband for a chronic psychotic disorder 
since 1983 that would render him unable to follow 
instructions.  The appellant did not submit or identify any 
other evidence which could substantiate her claim.  

Such evidence documents treatment of a condition dating only 
back to 1983, well over 10 years after the discharge of the 
appellant's husband.  Therefore, it is not relevant to the 
issue of whether he was insane at the time of the commission 
of the offenses leading to his discharge.  Furthermore, its 
probative value even for his post-service treatment is 
somewhat limited by the fact that there is no actual clinical 
record for treatment of such a condition.  Dr. JPT reported 
that his clinical records had been destroyed by a flood, and 
there are no other records on file documenting treatment or 
diagnosis of a mental disability.  

Insanity must be shown to exist only at the time of the 
commission of the offense leading to discharge.  See Struck 
v. Brown, 9 Vet. App. 145, 154 (1996) (citing Helige v. 
Principi, 4 Vet. App. 32, 34 (1993) (emphasis added).  

In addition, while there need not be a causal connection 
between the insanity and the misconduct, there still must be 
competent evidence establishing that the appellant was insane 
at the time of his offenses leading to his other than 
honorable discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 
(1995).  

In the case at hand, the appellant has submitted no competent 
evidence that her husband was insane at the time of the 
commission of the offenses leading to discharge.  There is no 
in-service documentation of treatment for or complaints of a 
mental disorder, and there are no medical opinions, or other 
competent evidence, establishing that he was insane at the 
time of the offenses leading to his discharge.  

The only pertinent evidence on file would appear to be the 
in-service eyewitness statement that the appellant's husband 
had, shortly before deserting, stated his desire to get out 
of the Navy and that he did not care how.  Such evidence does 
not establish any competent indication that he was insane at 
the time of his desertion.  



The appellant's and other lay opinions and statements 
regarding her husband's mental state at the time of the 
commission of the offenses leading to discharge are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  In this regard, the Board again notes that it is 
unclear as to whether it has even been contended that the 
appellant's husband was insane at the time of his commission 
of the offenses leading to discharge.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
appellant's husband was insane at the time of the commission 
of the offenses leading to his discharge.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Thus, based on all of the foregoing, the Board finds that the 
discharge of the appellant's husband from military service in 
December 1967 due to a prolonged unauthorized absence 
constituted willful and persistent misconduct, and was 
therefore dishonorable for the purpose of VA benefits.  
Therefore, basic eligibility for VA benefits is denied as 
there is a character of discharge bar for such benefits.  
38 C.F.R. § 3.12.  

In rendering the above decision, the Board has considered the 
impact of the new duty to assist law.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, 114 Stat. 2096, 2099-2100 (2000).  

In pertinent part, the new law requires that, upon receipt of 
a complete or substantially complete application, the 
Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(1)-(3)).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(c)).  

The scope of the new duty to assist law with respect to the 
type of claim at issue is unclear.  However, assuming its 
applicability, the Board is of the opinion that the duty to 
assist under the new law has been satisfied.  

The RO has provided adequate notice of what is required to 
substantiate her claim.  In particular, she was advised to 
submit or identify evidence that could establish her 
husband's insanity around the time of discharge.  Moreover, 
she has been offered the opportunity to submit evidence and 
argument on the merits of the issues on appeal, and has done 
so.


The RO has made reasonable efforts to obtain relevant 
evidence necessary to substantiate the appellant's claim, 
including any relevant records adequately identified by the 
appellant as well as authorized by her to be obtained.  

In this case, the RO has obtained service personnel records 
as well as the service medical records, and the appellant has 
not indicated the existence of any other relevant evidence 
that has not already been requested and/or obtained by the 
RO.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The only records identified by the appellant are those 
pertaining to treatment by Dr. JPT, and the statement by Dr. 
JPT discussing his treatment of the appellant's husband; 
however, Dr. JPT wrote that his clinical records had been 
destroyed by a flood.  Therefore, the duty to assist does not 
attach to obtaining Dr. JPT's medical records as it has been 
clearly indicated that they no longer exist.  With regard to 
the retrieval of relevant records, the record should show at 
least the possibility that the records exist.  The duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992); see e.g., Counts v. Brown, 
6 Vet. App. 473, 476 (1994).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.




The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).  

It is presently unclear as to whether this portion of the 
duty to assist law would apply to the appellant's case.  
However, even assuming that it does, the Board is of the 
opinion that a VA medical opinion is not required in this 
case because, as was stated above, there is no evidence, lay 
or competent, that the appellant's husband was insane at the 
time of the actions that lead to an other than honorable 
discharge.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)(2)(B)).  




There is no medical or lay evidence indicating that the 
appellant's husband was insane at the time of the actions 
leading to his discharge.  In fact, the appellant has not 
even claimed that the veteran was insane at such time; she 
merely noted in her substantive appeal that he was suffering 
from nervousness in service and that he had unfounded worries 
about his family.  Such a statement, in the Board's opinion, 
does not constitute an allegation of insanity at the time of 
the commission of the offense leading to discharge.  

Therefore, the new duty to assist law does not require the 
ordering of a medical opinion because there is no medical or 
lay indication that the appellant's husband was insane at the 
time of the commission of the offenses leading to his 
discharge.  Id.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the appellant.  

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration of her claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the appellant under this new legislation.  
Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the appellant's 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The character of the appellant's spouse's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.  The appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

